internal_revenue_service department of the treasury number release date index numbers in re washington dc person to contact telephone number refer reply to cc psi b09-plr-121016-01 date date legend taxpayer date father trust trust mother date date age date state date dear this letter is in response to your letter dated date requesting a ruling that taxpayer’s disclaimer of her remainder_interest in trust within nine months after learning of her interest in trust will be made within a reasonable_time and will not constitute a taxable gift under sec_2501 of the internal_revenue_code the information submitted and representations made are summarized as follows on date father executed a will paragraph of father’s will created two trusts trust and trust plr-121016-01 paragraph of father’s will provides that the trustees shall pay over to mother during her life the net_income from trust in quarterly or more frequent installments as convenient paragraph of father’s will provides that until mother’s remarriage the trustees shall accumulate and reinvest the net_income from trust and pay to mother from current net_income and any accumulated and undistributed_net_income such amounts as in addition to the net_income from trust are necessary to support her in her customary mode of life paragraph of father’s will provides that until mother’s remarriage the trustees shall pay to mother from time to time out of the principal of trust such amounts if any as in addition to the payments to her under paragraph sec_5 and shall be necessary to support her in her customary mode of life and after her remarriage to pay to mother from time to time out of the principal of trust such amounts if any as in addition to the payments to her under paragraph shall be necessary to maintain her in reasonable comfort or to prevent her from suffering want or hardship paragraph of father’s will provides that after mother’s remarriage the trustees shall pay to mother from time to time out of the principal or any undistributed_income of trust such amounts if any as in addition to the payments to her under paragraph sec_5 and shall be necessary to maintain her in reasonable comfort or to prevent her from suffering want or hardship paragraph of father’s will provides that during the life of mother and until date whichever is later the trustees shall accumulate and reinvest all the net_income from trust not paid out to mother as above provided and in their discretion accumulate and pay such net_income current and accumulated to father’s children and to apply it for their support maintenance and education in such proportions and such amounts and at such times as the trustees shall consider to be indicated by the respective needs of the children and by the benefits which they can be expected to derive and if at any time or times during the continuance of the trust the income and other resources of any child shall in the judgment of the trustees because of illness economic conditions or other contingencies be insufficient properly to maintain that child in his customary mode of life the trustees are hereby authorized and empowered in their discretion to pay to that child or to use and apply for his benefit so much of the principal of the trust estate as the trustees deem appropriate paragraph of father’s will provides that on the death of mother the trustees shall hold dispose_of and distribute all principal and undistributed_income of trust for or among one of more of father’s descendants then surviving and if none survive then for or among one or more of father’s sisters and brother and their descendants then surviving in such amounts and proportions and for such estates and interests and upon such terms trusts conditions and limitations as mother shall appoint by a will plr-121016-01 which will specifically refers to this power hereby given her if or to the extent that mother does not exercise her power to appoint by will the then remaining principal and undistributed_income of trust shall be added to and become a part of the principal of trust paragraph of father’s will provides that on the death of mother or on date whichever is later all principal and undistributed_income of trust shall be divided into equal shares one for each child of father who then survives or who is then deceased but has left lineal_descendants who survive one share to be distributed to each surviving child and all the other shares if any to be distributed to the said surviving lineal_descendants or any deceased child or children per capita and not per stirpes and if none of father’s children or other descendants survive the principal and income of trust shall be distributed in equal shares per stirpes among the group composed of father’s brothers and sisters and their lineal_descendants then surviving father died on date taxpayer was age on the date of father’s death mother died on date taxpayer first learned of her interests in trust shortly after mother’s death when she read mother’s will which exercised a limited testamentary_power_of_appointment over the remainder of trust in favor of taxpayer’s children this led taxpayer to locate a copy of father’s will an advisor reviewed father’s will and informed taxpayer that she was the remainder beneficiary of trust taxpayer represents that prior to receiving this information taxpayer had no knowledge of any interests granted to her under either trust taxpayer proposes to disclaim her interest in trust by date which is nine months after date taxpayer represents that she has neither received nor accepted any income or principal of trust nor taken any_action precluding a disclaimer under state law taxpayer wishes to disclaim her remainder_interest in trust under the laws of state the law of state gives a beneficiary the right to disclaim in whole or in part the right of succession to any property or interest therein by delivering or filing a written disclaimer the law of state further provides if the property or interest has devolved to the disclaimant under a testamentary instrument or by the laws of intestacy the disclaimer shall be filed if of a present_interest not later than nine months after the death of the deceased owner or deceased donee of a power_of_appointment and if of a future_interest not later than nine months after the event determining that the taker of the property or interest is finally ascertained and his or her interest is indefeasibly vested if the disclaimant does not have actual knowledge of the existence of the interest such disclaimer shall be filed not later than nine months after the disclaimant has actual knowledge of the existence of the interest law and analysis plr-121016-01 sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such taxable_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides in part that in the case of taxable transfers creating an interest in the person disclaiming made before date where the law governing the administration of the decedent’s estate gives a beneficiary heir or next-of-kin a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer the refusal must be unequivocal and effective under the local law the supreme court has recognized that under the regulation an interest must be disclaimed within a reasonable_time after the disclaimant obtains knowledge of the transfer creating the interest to be disclaimed rather than a reasonable_time after the distribution or vesting of the interest 455_us_305 based on the facts presented and representations made and provided the disclaimer is made by date we conclude taxpayer’s disclaimer will be made within a reasonable_time after she learned of her interest in trust under sec_25_2511-1 therefore provided the disclaimer is valid and effective under the governing local law and if the other requirements of sec_25_2511-1 are satisfied we conclude that taxpayer’s disclaimer will not constitute a taxable gift under sec_2501 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-121016-01 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely yours frances schafer counsel to the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
